DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022  has been entered.

Response to Amendment
3.	Claims 1-21 are pending.
	Claims 1,14,15,18,19 have been amended. 
Response to Arguments
4.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3,5,6,8-11,17,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geffen et al. (US 2016/0239805 herein after referred to as Geffen),  in view of  Nenov et al. (US 10,181,948 hereinafter referred to as Nenov).

Regarding claim 1,
Geffen teaches:
 “A method for machine-implemented assistance of interaction among a plurality of parties, the method comprising:” (Geffen [0059], teaches interaction management server for assisting interactions between interaction participants) 
“ monitoring, by a machine-learning interaction assistant, communication among the plurality of parties, the plurality of parties including a user and an agent different from the machine-learning interaction assistant,” (Geffen [0034], using interactive voice response system (IVR) for monitoring interaction between a customer and an gent to capture or record agreement related data. The IVR is automated trained computer operated phone system to interact with humans as known in the technology).
“the communication including at least some part related to forming of an agreement between at least some of the plurality of parties; forming, by the machine-learning interaction assistant using a machine- implemented process, evidence of the agreement based on the monitoring of the communication” (Geffen [0034][0032][0036], teaches using the IVR system during the interaction to capture or record an agreement details reflecting an agreement  being conducted. The captured agreement details will be used to generate summery of the agreement reflecting statement of matters agreed during the interaction. The customer is able  to confirm or not to confirm the agreement). 
“the evidence including context data generated, by the machine-learning interaction assistant to provide contextual information beyond the actual communication” (Geffen [0034][0102][0036] Fig. 7, the agreement also include additional relevant data regarding the agreement such as the customer’s information from repository and activity. Furthermore, the generated summary of agreement provided additional relevant information to take appropriate action. The agreement also comprising converted metadata in addition to the oral conversion. The summary of the agreement also generated as text summary or audio summary. Thus, customer’s information, activity and additional information are additional to the conversation).
Geffen teaches storing agreement  related data in a buffer (Geffen [0035]).  
Geffen does not explicitly teach:
“forming, based on at least some of the formed evidence, a cryptographic evidence record; and storing the cryptographic evidence record in an immutable ledger to authenticate the formed evidence for future retrieval.”
Nenov teaches: 
“forming, based on at least some of the formed evidence, a cryptographic evidence record; and storing the cryptographic evidence record in an immutable ledger to authenticate the formed evidence for future retrieval” (Nenov col. 11 lines 5-30, col. 2 lines 49-60, generating a cryptographic hash for stored data, and storing it in a distributed immutable ledger. Furthermore, the cryptographic hash will be retrieved and compared for verification. The data can be any type of data record including transactions between users and stored in block chain).
Both Geffen and Nenov teach processing transactions or contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include cryptographic hash feature for recorded data as disclosed by Nenov, such inclusion enhance secure data verification process by using the cryptographic hashes in distributed immutable ledger (col. 11 lines 5-30).

Regarding claim 14,
Geffen teaches:
“A machine-implemented system comprising: one or more processing-based devices; memory storage device for storing computer instructions that, when executed on the one or more processing based devices” (Geffen [0033] Fig 1 and [0025], A system for preparing an agreement conducted during  in interaction between an agent and customer. The system uses all necessary computer components to perform  the disclosed functions). 
“configure the machine-implemented system to Serial No. : 16/445,907Filed : June 19, 2019 Page: 5 of 12provide assistance in an interaction among a plurality of parties, wherein providing assistance includes: monitoring, by a machine-learning interaction assistant, communication among the plurality of parties, the plurality of parties including a user and an agent different from the machine-learning interaction assistant, (Geffen [0034], using interactive voice response system (IVR) for monitoring interaction between a customer and an gent to capture or record agreement related data. IVR is automated trained computer operated phone system to interact with humans as known in the technology).
“the communication including at least some part related to forming of an agreement between at least some of the plurality of parties; forming, by the machine-learning interaction assistant using a machine- implemented process, evidence of the agreement based on the monitoring of the communication”(Geffen [0034][0032][0036], teaches using the IVR system during the interaction to capture or record an agreement details reflecting an agreement  being conducted. The captured agreement details will be used to generate summery of the agreement reflecting statement of matters agreed during the interaction. The customer able  to confirm or not to confirm the agreement ). 
“the evidence including context data generated, by the machine-learning interaction assistant, from the communication, to provide contextual information beyond the actual communication” (Geffen [0034][0102][0036] Fig. 7, the agreement also include additional relevant data regarding the agreement such as the customer’s information from repository and activity. Furthermore, the generated summary of agreement provided additional relevant information to take appropriate action. The agreement also comprising converted metadata in addition to the oral conversion. The summary of the agreement also generated as text summary or audio summary. Thus, customer’s information, activity and additional information are additional to the conversation). 
Geffen teaches storing agreement  related data in a buffer (Geffen [0035]).  
Geffen does not explicitly teach:
“forming, based on at least some of the formed evidence, a cryptographic evidence record; and storing the cryptographic evidence record in an immutable ledger to authenticate the formed evidence for future retrieval.”
Nenov teaches: 
“forming, based on at least some of the formed evidence, a cryptographic evidence record; and storing the cryptographic evidence record in an immutable ledger to authenticate the formed evidence for future retrieval” (Nenov col. 11 lines 5-30, col. 2 lines 49-60, generating a cryptographic hash for stored data, and storing it in a distributed immutable ledger. Furthermore, the cryptographic hash will be retrieved and compared for verification. The data can be any type of data record, including transactions between users and stored in block chain).
Both Geffen and Nenov teach processing transactions or contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include cryptographic hash feature for recorded data as disclosed by Nenov, such inclusion enhance secure data verification process by using the cryptographic hashes in distributed immutable ledger (col. 11 lines 5-30).

Regarding claim 15,
Geffen teaches:
“A non-transitory machine-readable medium having instructions stored thereon, wherein the instructions when executed by a machine-implemented system cause said system to provide assistance in an interaction among a plurality of parties, the providing of assistance including:” (Geffen [0025],  A storage medium for storing instructions to be executed by a processor to perform the disclosed invention. The invention  prepare an agreement conducted during in interaction between an agent and customer).
“monitoring, by a machine-learning interaction assistant, communication among
the plurality of parties, the plurality of parties including a user and an agent different
from the machine-learning interaction assistant” (Geffen [0034], using interactive voice response system (IVR) for monitoring interaction between a customer and an gent to capture or record agreement related data. IVR is automated trained computer operated phone system to interact with humans as known in the technology).
“ the communication including at least some part related to forming of an agreement between at least some of the plurality of parties; forming, by the machine-learning interaction assistant using a machine-implemented process, evidence of the agreement based on the monitoring of the communication,” (Geffen [0034][0032][0036], teaches using the IVR system during the interaction to capture or record an agreement details reflecting an agreement  being conducted. The captured agreement details will be used to generate summery of the agreement reflecting statement of matters agreed during the interaction. The customer able  to confirm or not to confirm the agreement). 
“the evidence including context data generated, by the machine-learning interaction assistant, from the communication, to provide contextual information beyond the actual communication;” Geffen [0034][0102][0036] Fig. 7, the agreement also include additional relevant data regarding the agreement such as the customer’s information from repository and activity. Furthermore, the generated summary of agreement provided additional relevant information to take appropriate action. The agreement also comprising converted metadata in addition to the oral conversion. The summary of the agreement also generated as text summary or audio summary. Thus, customer’s information, activity and additional information are additional to the conversation). 
Geffen teaches storing agreement  related data in a buffer (Geffen [0035]).  
Geffen does not explicitly teach:
“forming, based on at least some of the formed evidence, a cryptographic evidence
record; and storing the cryptographic evidence in an immutable ledger to authenticate the
formed evidence for future retrieval”
Nenov teaches: 
“forming, based on at least some of the formed evidence, a cryptographic evidence record; and storing the cryptographic evidence record in an immutable ledger to authenticate the formed evidence for future retrieval” (Nenov col. 11 lines 5-30, col. 2 lines 49-60, generating a cryptographic hash for stored data, and storing it in a distributed immutable ledger. Furthermore, the cryptographic hash will be retrieved and compared for verification. The data can be any type of data record including transactions between users and stored in block chain).
Both Geffen and Nenov teach processing transactions or contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include cryptographic hash feature for recorded data as disclosed by Nenov, such inclusion enhance secure data verification process by using the cryptographic hashes in distributed immutable ledger (col. 11 lines 5-30).

Regarding claim 2, the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“wherein forming the evidence comprises performing a natural language processing analysis of the communication to extract the evidence” (Geffen [0036][0034], the agreement formation process  uses voice recognition software to capture the customer’s verbal approval  or reject about the agreement. Speech recognized dialogue also used during the interaction to capture details from the interaction). 

Regarding claim 3, the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“wherein forming the evidence includes using the machine-implemented process to perform one or more of the following: determining that the communication relates to forming the agreement;” (Geffen [0034], captured or recorded relevant agreement details may be determined based on defining events occurred during the interaction).
“determining the part of the communication that relates to forming the agreement” (Geffen [0081], capturing or recording agreement  based on detected portion of information associated  with business rule such as the discussed interest rate for loan agreement etc.). 
Serial No. : 16/445,907Filed : June 19, 2019”Page: 3 of 12determining a degree or importance or risk associated to the agreement” (Geffen Fig. 7, the agreement comprising important information to be incorporated regarding the agreement such as a  due date for the agreement and additional informative information).
“extracting information characterizing the agreement; eliciting clarification or confirmation information from the parties; and” (Geffen [0075][0088][0047], the agreement forming process comprising capturing verbal confirmation or denial using voice recognition software. In addition, preparing audio summary of the agreement. Furthermore, performing verification process regarding the agreement to be made). 
“ determining confidence of information determined or extracted from the communication” (Geffen [0075][0047], receiving acceptance or rejection  of the agreement based on the captured verbal confirmation or denial. Further, receiving the agreement after verification). 

Regarding claim 5, the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“ wherein the communication is between two human users.” (Geffen [0027], the interaction is between a customer and agent of a vendor or business). 
  
Regarding claim 6, the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“ wherein the monitoring and the forming of evidence is performed without interjection in the communication between the parties.” (Geffen [0034], teaches capturing agreement detail during interaction occur between customer and the agent. Thus, there’s is no other party involving during the conversation). 

Regarding claim 8,  the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“ wherein forming the evidence includes interjecting communication between a monitoring entity and one or more of the parties of the communication, including eliciting confirmation or clarification information from theSerial No. : 16/445,907Filed : June 19, 2019 Page: 4 of 12parties.” (Geffen [0036], the IVR involve to receive the parties confirmation regarding the agreement. Furthermore, speech to text (STT) system  also involve regarding the approval or rejected of the agreement capturing process). 

Regarding claim 9, Geffen and Nenov teach all the limitations of claim 1.
Nenov teaches:
“wherein storing the evidence in an immutable ledger includes storing information evidencing the existence of the evidence on a public distributed ledger” (Nenov [0051] [0059] [0060], storing smart contract in a distributed ledger. The distributed ledger is decentralized ledger that maintains multiple block chains. The blockchain is decentralized public block chain from which anyone can read or send transaction to it). 
Both Geffen and Nenov teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include a feature that stores data records in decentralized distributed ledger offered by public block chain as disclosed by Nenov, such public block chains are secured and provide efficient verification process for the transaction (Nenov [0060]).

Regarding claim 10, Geffen and Nenov teach all the limitations of claim 1.
Nenov teaches:
“wherein the public distributed ledger comprises a blockchain.” (Nenov [0059] [0060], the distributed ledger is decentralized ledger that maintains multiple block chains. The blockchain is decentralized public block chain from which anyone can read or send transaction to it).
Both Geffen and Nenov teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include a feature that stores data records in decentralized distributed ledger offered by public block chain as disclosed by Nenov, such public block chains are secured and provide efficient verification process for the transaction (Nenov [0060]).

Regarding claim 11,  the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“ further comprising: retrieving the evidence from the immutable ledger for a purpose of resolving a dispute related to the agreement” (Geffen [0047][0008], teaches searching the agreement from as storage as needed. The interaction agreement will be used when a dispute occur. In addition, Geffen teaches searching the agreement from the storage and the agreement being loan agreement as example. Thus, it is obvious that it can be used for dispute if needed). 
However, Geffen does not teach the storage  is “immutable ledger,”  but Nenov teaches  storing in immutable ledger a transaction performed between parties as explained in claim 1. Thus, the combination and motivation is applicable. 

Regarding claim 17, Geffen and Nenov teach all the limitations of claim 1.
Nenov teaches:
“ further comprising: storing at least part of the formed evidence as a digital record in a content store different from the immutable ledger, wherein the cryptographic evidence record is associated with the digital record, with the cryptographic evidence record being configured to authenticate the digital record when the digital record is retrieved from the content store”  (Nenov col. 11 lines 5-30, col. 2 lines 49-60, col. 10 lines 55-62,  generating a cryptographic hash for stored data in storage device maintained in first device, and storing it in a distributed immutable ledger. Furthermore, the cryptographic hash retrieved and compared for verification. The data can be any type of data record including transactions between users and stored in block chain. The hashes will be used when the transaction retrieved).
Both Geffen and Nenov teach processing transactions or contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include a feature for using cryptographic hash for recorded data as disclosed by Nenov, such inclusion enhance secure data verification process by using the cryptographic hashes in distributed immutable ledger (col. 11 lines 5-30).

Regarding claim 18, the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“wherein forming the evidence, by the machine-learning interaction assistant, comprises forming one or more of: a) interpreted contextual information, by the machine learning interaction assistant based on the communication among the plurality of parties, about the interaction between the plurality of parties” (Geffen [0036][0035], preparing the agreement include converting speech to text regarding the agreement between the customer and the agent. Furthermore, converting the text to speech as narration in order to play an audio to the customer). 
“b) inferred data, determined by the machine- learning interaction assistant, related to reasonings of the user for entering into the agreement, or c) clarification data elicited from the user or agent, by the machine- learning interaction assistant, in response to determination of ambiguity or inconsistent understanding between the user and the agent.” (Geffen [0036][0088] Fig. 7, receiving the customer’s confirmation or rejection of  the agreement. Clearly suggest generating the audio narration of the agreement in order to avoid confusing. The agreement summary generated to incorporate various reasons and information for the agreement). 

Regarding claim 21, the combination of Geffen and Nenov teaches all the limitations of claim 1.
Geffen teaches:
“ wherein forming, by the machine-learning interaction assistant, the evidence of the agreement comprises: identifying, by the machine learning interaction assistant, one or more portions of data, from the communication data, determined to be significant for resolution of a future dispute between the user and the agent; and wherein forming, based on at least some of the formed evidence, the cryptographic evidence record comprises forming the cryptographic evidence record only for the identified one or more portions of the data representative of the communication determined to be significant for resolution of the future dispute between the user and the  agent.” (Geffen [0081], teaches capturing important agreement parameters during the interaction regarding the agreement to be made between the customer and the agent.  as detected event during the interaction. such agreement parameters are associated with the business rule).
However, Geffen does not teach forming cryptographic evidence of the agreement. 
Nenov col. 11 lines  col. 11 lines 5-30, col. 2 lines 49-60 , teaches generating a cryptographic hash for stored data, and storing it in a distributed immutable ledger. Furthermore, the cryptographic hash will be retrieved and compared for verification. The data can be any type of data record including transactions between users and stored in block chain).
Both Geffen and Nenov teach processing transactions or contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen to include cryptographic hash feature for recorded data as disclosed by Nenov, such inclusion enhance secure data verification process by using the cryptographic hashes in distributed immutable ledger (col. 11 lines 5-30).

6.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Geffen et al. (US 2016/0239805 herein after referred to as Geffen),  in view of  Nenov et al. (US 10,181,948 hereinafter referred to as Nenov), and further in view of Unkefer et al. (US 2008/0255886 hereinafter referred to as Unkefer). 

Regarding claim 12, Geffen and Nenov teach all the limitations of claim 1.
Geffen and Nenov do not teach:
“providing a machine-implemented dispute assistance including interacting with the user and a representative of the agent, the dispute assistance including providing an information retrieval service from the immutable ledger”
Unkefer teaches:
“providing a machine-implemented dispute assistance including interacting with the user and a representative of the agent, the dispute assistance including providing an information retrieval service from the immutable ledger” (Unkefer [0045] [0046], teaches an investigator to retrieving records of transaction when a dispute occur regarding the transaction performed between the user and an agent.
Geffen, Nenov and Unkefer teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include to incorporate dispute investigator as disclosed by Unkefer, such inclusion helps to implement swift and fair dispute resolution based on the stored record (Unkefer [0046]).
Examiner’s note: The claimed “immutable ledger” is addressed in claim 1 in view of Nenov, and the provided combination and motivation is applicable for claim 12. 

Regarding claim 13, Unkefer and Nenov teach all the limitations of claim 1.
Unkefer teaches:
“wherein the dispute assistance further includes one or more of: providing advice to at least one party of the plurality of parties; establishing communication between the user and/or the representative and a further party for the purpose of resolving a dispute; and answering questions received from at least one of the user and the representative related to the interaction among the parties” (Unkefer [0045] and [0046], resolving the customer’s specific question by investigator regarding the transaction by retrieving the recording from the storage.  The recording provides accurate information that helps for resolving by providing accurate information regarding the transaction).
Geffen, Nenov and Unkefer teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include to incorporate dispute investigator as disclosed by Unkefer, such inclusion helps to implement swift and fair dispute resolution based on the stored record (Unkefer [0046]).
Examiner note: The claimed immutable ledger” is addressed in claim 1 in view of Nenov, and the provided combination and motivation  is applicable for claim 13. 

7.	Claims 4, 7 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Geffen et al. (US 2016/0239805 herein after referred to as Geffen),  in view of  Nenov et al. (US 10,181,948 hereinafter referred to as Nenov), and further in view of Beaver et al. (US 2017/0277993 hereinafter referred to as Beaver).

Regarding claim 4, Geffen and Nenov teach all the limitations of claim 1.
Beaver teaches:
“wherein the communication is between a human user and a machine-implemented agent” (Beaver [0053] [0049], a conversation between a virtual assistant and a user to provide virtual assistance service to the user. The conversation is monitored by the virtual assistance service). 
Geffen, Nenov and Beaver teach recording conversation or transaction between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include a feature that implement conversation between user and virtual assistant as disclosed by Beaver, such inclusion is useful to implement a customer service that performs human tasks by the virtual assistance (Beaver [0015]).

Regarding claim 7, Geffen and Nenov teach all the limitations of claim 1.
Beaver teaches:
“further comprising conducting a machine-implemented interaction between a monitoring entity and one or more of the plurality of parties, including one or more of:  providing advice regarding the information of the agreement to at least one party of the plurality of parties” (Beaver [0049] [0050][0035][0039], the virtual assistance service monitor the conversation between the user the virtual assistance and transferring to human representative to resolve escalation detected from the conversation where the escalation is resolved. The conversation is recorded evidence about a service requested by a user. Beaver [0039] also suggests predetermined escalations types to be resolved by human representatives to answer questions related to specific profession such as legal, medical or business practices).
“establishing communication between at least one party of the plurality of parties and a further party for the purpose of advising the at least one party of the plurality of parties regarding formation of the agreement; and answering questions regarding the formation of the agreement received from at least party of the plurality of parties related to the interaction among the plurality parties or a prior related interaction.” (Beaver [0050] [0051] [0039], the human representative handle the escalation with the user. Answering specific questions related to specific profession area). 
Geffen, Nenov and Beaver teach recording conversation or transaction between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include a feature for answering questions related to specific profession during the conversation between user and virtual assistant as disclosed by Beaver, such inclusion is useful to provide a service according to the laws and regulations related to the profession (Beaver [0039]).

Regarding claim 19, Geffen and Nenov teach all the limitations of claim 1.
Beaver teaches:
“determining and including with the formed evidence an internal state of the agent, including data representative of logic implemented by the agent, wherein the agent is a machine-implemented agent” (Beaver [0033], recorded conversation between a user and  virtual assistance  comprises series of dialogues including utterance of the participants, dialog turns of the participants). 
Geffen, Nenov and Beaver teach recording conversation or transaction between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include a feature for implementing virtual assistance to provide customer service as disclosed by Beaver, such inclusion is helpful to provide virtual human assistance to perform tasks for users (Beaver [0018]), and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

8.	Claim 16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geffen et al. (US 2016/0239805 herein after referred to as Geffen),  in view of  Nenov et al. (US 10,181,948 hereinafter referred to as Nenov), in view of  Unkefer et al. (US 2008/0255886 hereinafter referred to as Unkefer)  and further in view of Beaver et al. (US 2017/0277993 hereinafter referred to as Beaver).

Regarding claims 16, Geffen and Nenov teach all the limitations of claim 1.
Unkefer teaches:
	“further comprising: retrieving during a dispute resolution interaction the formed evidence and cryptographic evidence record” (Unkefer [0051] [0046], the recording include subjective confirmation factor regarding the conversation between the two parties associated with performed transaction. The recording is a valuable evidence regarding the discussion between the parties, and will be used for dispute resolution).
Geffen is silent about retrieving cryptographic evidence. However, Nenov teaches retrieving the crypto graphic hashes for verification as disclosed in claim 1. 
Geffen, Nenov and Unkefer teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include to incorporate retrieve records from storage by dispute investigator as disclosed by Unkefer, such inclusion helps to implement swift and fair dispute resolution based on the stored record (Unkefer [0046]).
Geffen, Nenov and Unkefer do not teach:
Serial No. : 16/445,907Filed : June 19, 2019 “Page: 6 of 17recovering from the retrieved and authenticated formed evidence, by a machine- implemented question answering system, items of evidence formatted as answers to questions made during the dispute resolution interaction regarding the forming of the agreement”

Beaver teaches:
 Serial No. : 16/445,907Filed : June 19, 2019 “Page: 6 of 17recovering from the retrieved and authenticated formed evidence, by a machine- implemented question answering system, items of evidence formatted as answers to questions made during the dispute resolution interaction regarding the forming of the agreement” (Beaver [0032][0033], retrieving recorded conversation between virtual assistance and a user. The recorded conversation includes series of dialogue turns as an input and output formats between the participants during escalation).
Geffen, Unkefer, Nenov and Beaver teach recording conversation or transaction between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen, Unkefer and Nenov to include a feature for retrieving escalated conversation formatted as input and output format as disclosed by Beaver, such conversation recording format is helpful to identify failure in virtual assistance server (Beaver [0037]).

Regarding claim 20, Geffen and Nenov teach all the limitations of claim 14.
Unkefer teaches:
“when providing assistance further comprising: retrieving during a dispute resolution interaction the formed evidence and cryptographic evidence record” (Unkefer [0051] [0046], the recording include subjective confirmation factor regarding the conversation between the two parties associated with performed transaction. The recording is a valuable evidence regarding the discussion between the parties, and will be used for dispute resolution).
Geffen, Nenov and Unkefer teach facilitating contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen and Nenov to include to incorporate retrieve records from storage by dispute investigator as disclosed by Unkefer, such inclusion helps to implement swift and fair dispute resolution based on the stored record (Unkefer [0046]).
Geffen is silent about retrieving cryptographic evidence. However, Nenov teaches retrieving the crypto graphic hashes for verification as disclosed in claim 1. 
Geffen, Unkefer and Nenov teach processing transactions or contracts between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen, Nenov and Unkefer to include a feature for using cryptographic hash for recorded data as disclosed by Nenov, such inclusion enhance secure data verification process by using the cryptographic hashes in distributed immutable ledger (col. 11 lines 5-30).
Beaver teaches:
Serial No. : 16/445,907Filed : June 19, 2019 “Page: 6 of 17recovering from the retrieved and authenticated formed evidence, by a machine- implemented question answering system, items of evidence formatted as answers to questions made during the dispute resolution interaction regarding the forming of the agreement” (Beaver [0032][0033], retrieving recorded conversation between virtual assistance and a user. The recorded conversation includes series of dialogue turns as an input and output formats between the participants during escalation).
Geffen, Unkefer, Nenov and Beaver teach recording conversation between two parties. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Geffen, Unkefer and Nenov to include a feature for retrieving escalated conversation formatted as input and output format as disclosed by Beaver, such conversation recording format is helpful to identify failure in virtual assistance server (Beaver [0037]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456